IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 30, 2007
                                No. 06-40211
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

TERRY LYNN SIRMANS

                                            Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                            Respondent-Appellee


                 Appeals from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:04-CV-266


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Terry Lynn Sirmans, Texas prisoner # 1021082, filed a 28 U.S.C. § 2254
petition challenging his convictions for aggravated sexual assault of a child and
sexual assault of a child. He argued that there was insufficient evidence
presented at trial to support his convictions. He also alleged that the prosecutor
engaged in misconduct and that he received ineffective assistance of trial
counsel.    The district court dismissed Sirmans’s § 2254 petition after


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-40211

determining that it was time-barred pursuant to 28 U.S.C. § 2244(d). The
district court granted a certificate of appealability, however, on the issue
whether Sirmans had been prevented from filing a timely § 2254 petition by a
state-created impediment.
      Sirmans renews his argument that the State impeded him from filing a
timely § 2254 petition when it moved him from the Jester Unit to the Powledge
Unit without allowing him to retrieve his legal papers from a writ writer in the
Jester Unit from whom Sirmans had sought advice. Between October 2002 and
May 2003, the writ writer unsuccessfully attempted to return Sirmans’s legal
papers to him. Sirmans alleges that the one-year limitations period did not
begin to run until May 7, 2003, when he finally received his legal documents
back from the writ writer.
      There is record support for the district court’s determination that any
alleged impediment was not a State-created one. Moreover, Sirmans has failed
to address the district court’s reasoning that the alleged impediment did not
prevent him from filing a timely § 2254 petition as the alleged impediment was
removed more than six months before the limitations period was set to expire.
He has therefore abandoned this issue. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Sirmans has not shown that the district court erred in dismissing his
§ 2254 petition as time-barred.      The judgment of the district court is
AFFIRMED.




                                       2